Exhibit 10.1 CENTERLINE HOLDING COMPANY ROSS NON-QUALIFIED SHARE OPTION AGREEMENT THIS NON-QUALIFIED SHARE OPTION AGREEMENT (this “Agreement”) is made as of July 13, 2007 (the “Grant Date”), by and between Centerline Holding Company, a Delaware statutory trust (the “Company”), and Stephen M. Ross (the “Optionee”). WHEREAS, in consideration of the Optionee agreeing to serve as Non-Executive Chairman of the Board of Trustees of the Company (“Non-Executive Chairman”), the Company has undertaken to issue to the Optionee an option to purchase common shares of beneficial interest of the Company (the “Company Shares”) in accordance with the further terms of this Agreement. NOW, THEREFORE, the parties hereto agree as follows: Section 1.Grant of Option. The Company hereby grants to the Optionee the right and option (the “Option”) to purchase all or any part of an aggregate of 800,000 common shares of beneficial interest of the Company (the “Option Shares”), subject to, and in accordance with, the terms and conditions set forth in this Agreement.The Option is not intended to qualify as an Incentive Stock Option within the meaning of Section422 of the Internal Revenue Code of 1986, as amended. Section 2.Purchase Price. The price at which the Optionee shall be entitled to purchase Option Shares upon the exercise of the Option shall be $17.78per Option Share. Section 3.Shares Subject to this Agreement. The Company shall reserve for issuance, for the purposes of this Agreement, out of its authorized but unissued Company Shares, or out of Company Shares held in the Company’s treasury, or partly out of each, the Option Shares.If the Option expires or terminates, according to the applicable provisions hereunder, for any reason without having been exercised in full, the Optionee shall not have any rights with respect to the Company Shares subject to the unexercised portion of the Option. Section 4.Duration of the Option. The Option shall be exercisable to the extent and in the manner provided herein to and including November 17, 2013 (the “Exercise Term”); provided, however, that the Option may be terminated earlier as provided in Section 5(b), 7(a), 7(b), 11(a) or 11(b).Any unexercised portion of the Option that is not exercised during the Exercise Term shall be deemed 2 terminated at the end of the Exercise Term (or at such earlier time as provided in Section 5(b), 7(a), 7(b), 11(a) or 11(b)). Section 5.Exercisability of Option. (a)Unless otherwise provided in this Agreement, the Option shall entitle the Optionee to purchase, in whole at any time, or in part from time to time, 400,000 of the total number of Option Shares covered by the Option on and after the date hereof, an additional 200,000 Option Shares on and after November 17, 2007, and the remaining 200,000 Option Shares on and after November 17, 2008, and each such right of purchase shall be cumulative and shall continue, unless sooner exercised or terminated as herein provided, during the remaining period of the Exercise Term. (b)If the Optionee dies during the Exercise Term and the Option has not otherwise terminated in accordance with the terms of this Agreement, all Option Shares covered by the Option that have not already vested pursuant to Section 5(a) shall vest upon the death of the Optionee and the unexercised portion of the Option may be exercised during the Exercise Term by the executor or administrator of the Optionee’s estate, or by the person(s) to whom the unexercised portion of the Option is transferred by will or the laws of decent and distribution. Section 6.Manner of Exercise and Payment. (a)Subject to the terms and conditions of this Agreement, the Option may be exercised by delivery of written notice to the Company, in substantially the form attached hereto as Appendix I, at its principal executive office.Such notice shall state that the Optionee is electing to exercise the Option and the number of Option Shares to be exercised under the Option and shall be signed by the Optionee.If requested by the Company, the Optionee shall (i) deliver this Agreement to the Company which shall endorse thereon a notation of such exercise and (ii) provide satisfactory proof as to the right of the Optionee to exercise the Option. (b)The notice of exercise described in Section6(a) hereof shall be accompanied by the full purchase price for the Option Shares to be acquired under the Option by any one or a combination of the following: (i) cash (by certified check or wire transfer of immediately available funds), (ii) if requested by the Optionee, to the extent permitted by applicable law, transferring fully paid Company Shares held at least six (6) months to the Company with a Fair Value (as defined in Section 15(c) below) equal to the aggregate purchase price (less any portion paid in cash pursuant to clause (i) or by the surrender of a vested right to Option Shares pursuant to clause (iii)) or (iii) if requested by the Optionee, to the extent permitted by applicable law, surrendering the vested right of the Optionee to exercise this Option for Option Shares with a Fair Value in excess of the Exercise Price for such Option Shares equal to the aggregate purchase price (less any portion paid in cash pursuant to clause (i) or by transfer of Company Shares pursuant to clause (ii)).In addition, the Optionee may provide instructions to the Company that upon receipt of the Option purchase price in cash, by certified check or by wire transfer of immediately available funds, from a broker or dealer acting at the direction of the Optionee, in payment for any Option Shares pursuant to the exercise of the Option, the Company shall issue such Option Shares directly to the designated broker or dealer.Any Company Shares to be valued in connection with a transfer of Company Shares to the Company 3 or Option Shares to be valued in connection with a surrender of vested rights to exercise this Option for Option Shares as payment of the purchase price under the Option shall be valued at their Fair Value on the day preceding the date of exercise of the Option.No fractional Option Shares (or cash in lieu thereof) shall be issued upon exercise of an Option and the number of Option Shares that may be purchased upon exercise shall be rounded to the nearest number of whole Option Shares. (c)Upon receipt of notice of exercise and full payment for the Option Shares in respect of which the Option is being exercised, the Company shall, subject to Section 9 of this Agreement, take such action as may be necessary to effect the transfer to the Optionee of the number of Option Shares as to which such exercise was effective within five (5) Business Days thereof, including, without limitation, issuing and delivering the Option Shares to the Optionee and enteringthe Optionee’s name as a shareholder of record on the books of the Company with respect to the Option Shares. (d)The Optionee shall not be deemed to be the holder of, or to have any of the rights of a holder with respect to, any Option Shares subject to the Option until (i)the Option shall have been exercised pursuant to the terms of this Agreement and the Optionee shall have paid the full purchase price for the number of Option Shares to be acquired under the Option, (ii)the Company shall have issued and delivered the Option Shares to the Optionee, and (iii)the Optionee’s name shall have been entered as a shareholder of record on the books of the Company with respect to the Option Shares, whereupon the Optionee shall have full voting and other ownership rights with respect to such Option Shares.Except as otherwise expressly provided in this Agreement, no adjustment shall be made for cash dividends or other distributions or rights for which the record date is prior to the date on which any Option Shares are issued. Section 7.Termination of Option. (a)Service as Non-Executive Chairman.Except to the extent otherwise provided in Section 5(b), if the Optionee resigns, retires or otherwise voluntarily ceases to serve as Non-Executive Chairman or as a Managing Trustee of the Company, the right to exercise the Option shall terminate immediately on the date the Optionee resigns, retires or otherwise voluntarily ceases to serve as Non-Executive Chairman or as a Managing Trustee with respect to any Option Shares that have not vested on such date.The Optionee may exercise the Option with respect to any Option Shares that have vested prior to such date during the Exercise Period. (b)Breach of Future Relations Agreement.In the event the Optionee or the Contributor Affiliated Parties (as defined in the Future Relations Agreement, dated as of November 17, 2003 (the “Future Relations Agreement”), by and among Centerline Capital Company LLC (“CCC”, formerly known as CharterMac Capital Company, LLC), the Optionee, Related General II L.P. and The Related Companies, L.P.) are in material breach of the Future Relations Agreement and such breach is not cured within thirty (30) days following the giving by the Company of written notice of such breach, specifying in reasonable detail the nature of such breach, to the Optionee (or, if the breach is not capable of cure within such thirty (30) day period and the Optionee is proceeding diligently to cure such breach, within sixty (60) days following 4 the giving by the Company of written notice of such breach to the Optionee), the Option shall terminate immediately upon the expiration of the thirty (30) day (or, if applicable, sixty (60) day) cure period with respect to any Option Shares that have not vested on such date; provided, however, that the Option shall not terminate if (i) the breach is a single occurrence that is incapable of being cured and (ii) Optionee is able to make the Company and CCC whole with respect to the breach and promptly does so to the Company’s and CCC’s reasonable satisfaction following receipt by Optionee of written notice of such breach from the Company.The Optionee may exercise the Option with respect to any Option Shares that have vested prior to the applicable termination date during the Exercise Period.Notwithstanding any provision hereof to the contrary, the Optionee’s right to exercise all or any portion of the Option shall be suspended during the period beginning on the date notice of breach is given to the Optionee and ending on the date that the breach has been cured. Section 8.
